DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant
This communication is in response to amendment and remarks filed 2/11/22.  Claims 8 and 18 have been cancelled.  Claims 21 and 22 have been added.  Claims 1-7, 9-17 and 19-22 are pending.  


Information Disclosure Statement
Information disclosure statement dated 2/14/22 and 3/1/22 have been acknowledged and considered.  


Terminal Disclaimer
The terminal disclaimer filed on 5/20/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,614,915 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alexandra Martinez on May 20, 2022.

Please amend claims 1, 4, 7, 9, 11, 13, 17, 19, 21 and 22 as follows: 
1. 	(currently amended) A computer-implemented method implemented by a health information management system comprising a records database, a data warehouse manager, and a first pass analyzer, the method comprising:
receiving, by the records database, a plurality of medical records for a patient;
identifying, by the first pass analyzer, medical concepts in the plurality of medical records through machine learned relational clustering of medical terms;
inferring, by the first pass analyzer, a true state for the patient by applying a predictive model to the identified medical concepts, wherein the inferred true state is a condition of the patient; 
cross-referencing, by the first pass analyzer, the inferred true state with at least one coder finding for the patient and MediCare eligible documentation;
in response to cross-referencing the inferred true state with the at least one coder finding and the MediCare eligible documentation, classifying, by the first pass analyzer, each of the at least one coder finding into one of at least three confidence groups; [[and]]

generating, by the data warehouse manager, a structured data set including data values corresponding to the inferred true state and each classified coder finding with the respective confidence group, the structured data set enabling presentation of (a) one or more of the data values in the form of a link to the plurality of medical records and (b) one or more annotations when the plurality of medical records include the one or more annotations; and
presenting, by the data warehouse manager, the structured data set to a user.
4. 	(currently amended) The method of claim 3, wherein the green zone is populated with coder findings that are aligned with the MediCare eligible documentation and the inferred true state.
7.	(currently amended) The method of claim 6, wherein the opportunity is at least one of where additional MediCare documentation is needed to reduce audit risk, a coder finding does not exist for the inferred true state, [[and]] or the inferred true state has an intermediate confidence level.
9. 	(currently amended) The method of claim 1 further comprising validating the inferred true state, wherein the validating comprises updating the predictive model and [[the]] a confidence level for the inferred true state.
11. 	(currently amended) A health information management system comprising:
a records database configured to receive a plurality of medical records for a patient; [[and]]
a first pass analyzer including a processor configured to:
identify medical concepts in the plurality of medical records through machine learned relational clustering of medical terms; 
infer a true state for the patient by applying a predictive model to the identified medical concepts, wherein the inferred true state is a condition of the patient;
cross-reference the inferred true state with at least one coder finding for the patient and MediCare eligible documentation; and
in response to cross-referencing the inferred true state with the at least one coder finding and the MediCare eligible documentation, classify each of the at least one coder finding into one of at least three confidence groups; and 

a data warehouse manager configured to:
generate a structured data set including data values corresponding to the inferred true state and each classified coder finding with the respective confidence group, the structured data set enabling presentation of (a) one or more of the data values in the form of a link to the plurality of medical records and (b) one or more annotations when the plurality of medical records include the one or more annotations; and
present the structured data set to a user.
13. 	(currently amended) The system of claim 11, wherein the at least three confidence groups include a green zone, a yellow zone, and a red zone.
17. 	(currently amended) The system of claim 16, wherein the opportunity is at least one of where additional MediCare documentation is needed to reduce audit risk, a coder finding does not exist for the inferred true state, [[and]] or the inferred true state has an intermediate confidence level.
19. 	(currently amended) The system of claim 11 further comprising a validation system configured to validate the inferred true state, wherein the validation system is further configured to update the predictive model and [[the]] a confidence level for the inferred true state.
21.	(currently amended) The method of claim 1 further comprising generating [[the]] a personalized care recommendation based on care history of the patient and personal information of the patient.
22.	(currently amended) The system of claim 11, wherein the processor is further configured to generate [[the]] a personalized care recommendation based on care history of the patient and personal information of the patient.


Allowable Subject Matter
Claims 1-8, 10-17, and 19-21 are allowed.


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:

Regarding the previous grounds of rejection under 35 USC 101, the pending
claims integrate the judicial exception into a practical application in light of the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019 and October 2019 Patent Eligibility Guidance Update.  The claims recite a specific ordered combination of steps which provide a technical solution and integrates the judicial exception into a practical application that will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The generation of a structured data set including values corresponding to the inferred true state and each classified coder finding with the respective confidence group, the structured data set enabling presentation of (a) one or more of the data values in the form of a link to the plurality of medical records and (b) one or more annotations when the plurality of medical records include the one or more annotations is more than a drafting effort designed to monopolize the judicial exception.

Ertel (5,307,262) teaches a health information management system, a method for managing audit risk, the method comprising: inferring a true state for the patient using a processor, wherein the true state is inferred from at least one of the plurality of medical records using a predictive model; (Col. 10, line 65 to Col. 11, line 3 DRG Grouper Program: a collection of subroutines driven by a set of algorithms (predictive model) and utilizing a variety of data files (medical records) for the purpose of assigning payment levels (infer true state) to hospital claims.); cross-referencing the inferred true state with at least one coder finding for the patient and MediCare eligible documentation; (Col. 11, lines 56-60 Data Checking Process: Clinical and other relevant patient data are edited by a process in which the data element being checked is compared (cross-reference) against a specified list of disallowed values or error conditions; Col. 11, line 67 to Col. 12, line 1 the trigger elements consist of lists of diagnosis and procedure codes, patient descriptors such as age and sex, and DRG assignments (coder finding for the patient and MediCare eligible documentation));and classifying each coder finding into one of at least three confidence groups. (Col. 12, line 21-31 Scope of Data Quality Edits: Documentation Requests, Coding Alerts, Incomplete abstracting, Unsubstantiated Data, Underreporting, Resource Utilization…(at least three confidence groups))

Gu (WO 2007051245 A1), the closest foreign prior art of record, teaches data matching using data clusters.  Gu teaches receiving a plurality of clusters of data records from each of the plurality of data custodians, comparing related data records received from each of the data custodians and determining whether the related data records relate to the entity based on the result of the comparison.

Vazquez  (Vazquez, Miguel 1 ; Krallinger, Martin 1 ; Leitner, Florian 1 ; Valencia, Alfonso.  Text Mining for Drugs and Chemical Compounds: Methods, Tools and Applications. 1 1 Ctr Nacl Invest Oncol Biol Computac & Estruct, Madrid, Spain) MOLECULAR INFORMATICS 30.6-7: 506-519. WILEY-V CH VERLAG GMBH. (Jun 2011)) teaches text mining for drugs and chemical compounds.  

The closest prior arts of record do not expressly teach: 
in response to cross-referencing the inferred true state with the at least one coder finding and the MediCare eligible documentation, classify each of the at least one coder finding into one of at least three confidence groups; and 
a data warehouse manager configured to:
generate a structured data set including data values corresponding to the inferred true state and each classified coder finding with the respective confidence group, the structured data set enabling presentation of (a) one or more of the data values in the form of a link to the plurality of medical records and (b) one or more annotations when the plurality of medical records include the one or more annotations.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207. The examiner can normally be reached Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        5/20/22